Case 3:21-cv-00431-MMH-JRK Document1 Filed 04/21/21 Page 1 of 9 PagelD 1

Pro Se | (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

Southern District of Florida
MV DDL

Jacksonville Florida Division

Debra Ann Brooks

CaseNo. 4:4] -0V-44(-MMH ARE,

(to be filled in by the Clerk's Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Jury Trial: (check one) Yes [No

Taylor Alyson Swift

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

)
)
)
)
)
)
)
-y- )
)
)
)
)
)
)
)

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Debra Ann Brooks
Street Address 1246 Lake Forest Blvd.
City and County Jacksonville, Duval
State and Zip Code Florida 32208 - a
Telephone Number 904-518-6959
E-mail Address brookd1990@gmail.com

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Case 3:21-cv-00431-MMH-JRK Document1 Filed 04/21/21 Page 2 of 9 PagelD 2

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. |
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Defendant No. 3
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Taylor Alyson Swift/Lawyer-Donald Passman-Gang-Tyre-Ramengqj
Singer/song writer/actress/entertainer&award winner/entrepreneur
132 S. Rodeo Drive #306

Beverly Hills/Los Angelas

California 90212

310-777-4800

dsp@gangtyre.com/Donald Passman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 5
Case 3:21-cv-00431-MMH-JRK Document1 Filed 04/21/21 Page 3 of 9 PagelD 3

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

[V |Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.
Copyright Act 1976(the Copyright Act), 17 U.S.C. 101 et.seq./28 U.S.C. 1331[,1332(a)] and

1338(a)[and(b.]/28 U.S.C. 1367/Federal Copyright Infringement (17 U.S.C. 501)/17 U.S.C.
504(c)/17 U.S.C 505/17 U.S. Code 106/17 U.S. Code 302 [301(a)]/17 U.S. Code 802

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
lL. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) Debra Ann Brooks (Boehm) , is a citizen of the

 

State of (name) Florida

 

b. If the plaintiff is a corporation

The plaintiff, (name) , 18 incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

([f more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

Ds The Defendant(s)
a. If the defendant is an individual
The defendant, (name) Taylor Alyson Swift , is a citizen of
the State of (name) Calif/Tenn/N.Y./Rhode Island . Or is a citizen of

 

(fereign nation)

 

Page 3 of 5
Case 3:21-cv-00431-MMH-JRK Document1 Filed 04/21/21 Page 4 of 9 PagelD 4

Pro Se | (Rey. 12/16) Complaint for a Civil Case

Ii.

IV.

 

b. If the defendant is a corporation
The defendant, (name) , Is incorporated under
the laws of the State of (name) , and has its

principal place of business in the State of (name)

 

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Plaintiff is entitled to[the maximum] statutory damages pursuant to 17 U.S.C. 505(c), in the
amount of [$75,000/$150,000] for (Defendant's infringing conduct/for each of Plaintiff's works
that Defendant has infringed], and for such other amount as may be proper pursuant to 17
U.S.C. 504(c).

$3,000,000 minimun(see attached pages with copyright hand heart logo--7pages=150 plus

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Plaintiff created the copyright work on August 29,1980. Plantiff drew the hand heart logo, had t-shirts
made & wore around & had logo drawn up. As a result, plantiff owns any and all copyright rights in the
Copyright Work. A true & correct copy of the Copyright is attached as Exhibit #1(see artwork).See
photo pictures Exhibit #2(Plaintiff sister in 1980).

The Copyright Work is wholly original, and Plaintiff is the exclusive owner of all right, logo and
interest, including all rights under copyright, in the Copyright Work.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Plaintiff requests judgement against Defendant as follows:

1. That defendant has violated Sections 501 of the Copyright Act (17 U.S.C. 501).

[2. That Defendant has violated Copyright Act 1976(the copyright Act), 17 U.S.C. 101 et.seq./28 U.S.C.

SFF ATTACHEN PAGF--REFI IFF

Page 4 of 5
Case 3:21-cv-00431-MMH-JRK Document1 Filed 04/21/21 Page 5 of9 PagelID 5

Pro Se | (Rev, 12/16) Complaint for a Civil Case

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information

Certification and Closing

.

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: Y )-z ee
DLAs hp

AL ‘B ies be S

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney

 

 

Printed Name of Attorney

 

Bar Number

Name of Law Firm

 

 

Street Address
State and Zip Code

 

Telephone Number

 

E-mail Address

 

Page 5 of 5
"Cage 3:21-cv-00431-MMH-JRR™ Document 1 Red O4B1/S" Bae 6 of 9 PagelD 6

he _4 Gmail debra brooks <brookd1990@gmail.com>

 

THE AMOUNT IN CONTROVERSY (continued)

1 message

debra brooks <brookd1990@gmail.com> Thu, Apr 1, 2021 at 12:57 PM
To: debra brooks <brookd1990@gmail.com>

Individual pictured items & all ongoing use in future of infringing conduct.

https://mail.google.com/mail/u/07ik=352ec3b4098&view=pt&search=all&permthid=thread-a%3Ar-8400496444080338591 &simpl=msg-a%3Ar-2624727... 1/1
Cimeal « Statement of Claim (opti) Document 1 Filed 04/21/21 Page 7 of 9 PagePae® | of 1

Statement of Claim (continued)
1 message

debra brooks <brookd1990@gmail.com> Tue, Mar 23, 2021 at 1:48 PM
To: brookd1990@gmail.co

 

om ms
id Crnaill debra brooks <brookd1990@gmail.com>

 

 

Plaintiff is the owner of valid and subsisting United States Copyright Registration No. (VAu 22-593) for
correct copy of the registration certificate [& assignment records] Exhibit #4, for Plaintiffs

Registration No. [VAu 22-593]. Does not include pre-existing registered wording. Potential album cover
never happened.

Taylor Swift started using my "Copyright Works" in 2015 on her website(www. TaylorSwift.com)& various
social media to promote "her empire"(see attached list-Taylor Swift mini fact sheet page)

She promotes her own lifestyle & business empire thru internet/concerts/TV shows & streaming/radio/sells
her Taylor Swift merchandise ( see mini Taylor Swift fact sheet & attached sheets. UTILIZES my
“Copyright Works" to make a considerable amount of money for her "Own Personal & Business Empire".

Taylor Swift worth 380million.

SIMILARITIES ARE UNDENIABLE.

https://mail.google.com/mail/u/0?ik=352ec3b409& view=pt&search=all&permthid=thread-... 3/23/2021
Case 3:21-cv-00431-MMH-JRK Document1 Filed 04/21/21 Page 8 of 9 PagelD 8

 

CSuricueail debra brooks <brookd1990@gmail.com>

RELIEF (continued)

debra brooks <brookd1990@gmail.com> Fri, Mar 19, 2021 at 11:07 AM

Draft To: debra brooks <brookd1990@gmail.com>

WHEREFORE, Plaintiff requests judgment against Defendant as follows:
1, That Defendant has violated Sections 501 of the Copyright Act (17 U.S.C. § 501).

[2. That Defendant has [DESCRIBE ANY OTHER FEDERAL LAW, STATE LAW, OR OTHER VIOLATIONS].]

3. Granting an injunction [temporarily,] [preliminarily,] [and] permanently enjoining the Defendant, its employees, agents,
officers, directors, attorneys, successors, affiliates, subsidiaries, and assigns, and all of those in active concert and
participation with any of the foregoing persons and entities who receive actual notice of the Court's order by personal service
or otherwise, from: ,

a, [manufacturing,) [distributing,] [marketing,] [advertising,] [promoting,] [displaying,] [performing,] [or] [selling] or authorizing
any third party to [manufacture,] [distribute,] [market,] [advertise,] [promote,] [display,] [perform,] [or] [sell] the Infringing Work
and any products, works, or other materials that include, copy, are derived from, or otherwise embody the Copyrighted Work;
b, [reproducing,] [distributing,] [performing,] [or] [publicly displaying] the Copyrighted Work, [creating any derivative works
based on the Copyrighted Work,] or engaging in any activity that infringes Plaintiffs rights in its Copyrighted Work; and

c. aiding, assisting, or abetting any other individual or entity in doing any act prohibited by sub-paragraphs (a) or (b).

4.That Defendant be ordered to provide an accounting of Defendant's profits attributable to Defendant's infringing conduct,
including Defendant's profits from sales of the Infringing Work and any products, works, or other mater
are derived from, or otherwise embody the Copyrighted Work.

5.That Defendant be ordered to destroy or deliver up for destruction all materials in Defendant's possession, custody, or
control used by Defendant in connection with Defendant's infringing conduct, including without limitation all remaining
[copies/inventory] of the Infringing Work and any products and works that embody any reproduction or other copy or colorable
imitation of the Copyrighted Work, as well as all means for manufacturing them.

6.That Defendant, at its own expense, be ordered to recall the Infringing Work from any distributors, retailers, vendors, or
others that have distributed the Infringing Work on Defendant's behalf, and any products, works or other materials that include,

copy, are derived from, or otherwise embody the Infringing Work or the Copyrighted Work, and that Defendant be ordered to
destroy or deliver up for destruction all materials returned to it. .

7.Awarding Plaintiff:

a.Defendant's profits obtained as a result of Defendant's infringing conduct, including but not limited to all profits from sales
and other exploitation of the Infringing Work and any products, works, or other materials that include, copy, are derived from,
or otherwise embody the Infringing Work or the Copyrighted Work, or in the Court's discretion, such amount as the Court finds
to be just and proper;

b.damages sustained by Plaintiff as a result of Defendant's infringing conduct, in an amount to be proven at trial:

c,should Plaintiff so elect, statutory damages pursuant to 17 U.S.C. § 504(c) instead of actual damages or profits; and
d.Plaintiffs reasonable attorneys’ fees and costs pursuant to 17 U.S.C. § 505,

8, Awarding Plaintiff interest, including pre-judgment and post-judgment interest, on the foregoing sums.

9.Awarding such other and further relief as the Court deems just and proper.

ials that include, copy,

40. Pay all Plaintiffs Taxes
41. $3,000,000 million

 
wT Gase BOT -CWOO4S EMME oR Bocutentt 4Ylee04/21/21 Page 9 of 9 Pagelbage ! or 4

Peed Carnal debra brooks <brookd1990@gmail.com>

Taylor Swift FACT SHEET /HAND HEART LOGO
3 messages
debra brooks <brookd1990@gmail.com> Tue, Mar 16, 2021 at 7:18 PM
To: brookd1990@gmail.com

Ce: brookd1990@gmail.co

 

Born Dec. 13, 1989
Net worth 365 million(per google)
A renowned singer songwriter/actress/TV commercial actress/very popular entertainer & award winner

Facebook 211million

Instagram 127million

Twitter 88million

U-tube 41.6million

Google most searched women in 2020
Tumbler

Amazon

Social Media

Awards:

Academy of Country music=9
American music=24

Billboard music=23

CMT music=6

Grammy awards=11

| heart radio music=10
MTV=10

Peoples Choice awards=11

My HAND HEART LOGO ON Taylor Swift website
www.taylor swift.com

SIMILARITIES TO MY HAND HEART LOGO(Copyright Works) UNDENIABLE
